[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO DISMISS
Plaintiff claims to have brought this action by "Motion for Exparte (sic) Emergency Temporary Restraining Order."
The court can find no writ of summons as is required CT Page 1762 by C.G.S. § 52-45a. Such a writ "shall be signed by a commissioner of the superior court or a judge or clerk of the court to which it is returnable." The court can find no such signature in the file. Nor does the court find a return day. id.
In addition there has been no return of process to this court as is required by C.G.S. § 52-46a.
These defects are not circumstantial. C.G.S. § 52-123.
The court has no jurisdiction.
Motion to dismiss is granted.
N. O'Neill, J.